                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS
                      EASTERN DIVISION


BIC CORPORATION AND BIC USA, INC.,

              Plaintiffs,

v.

CHICAGO IMPORT, INC., et al.,

              Defendants


CHICAGO IMPORT, INC.,                        Judge John Robert Blakey

              Cross-Plaintiff,               18-cv-7378

v.

CHOICE TRADING INTERNATIONAL, LLC, et al.,

              Cross-Defendants

CHICAGO IMPORT, INC.,

              Third-Party Plaintiff,

v.

CTIL, LLC,

              Third-Party Defendant.




                                       1
                     MEMORANDUM OPINION AND ORDER

        In 2018, BIC Corporation and BIC USA, Inc. (hereinafter BIC) sued Chicago

Import, Inc., Guru Taneja, Choice Trading International, and Choice Trading for

trademark infringement. BIC alleged that the Defendants illegally imported and sold

BIC-branded lighters in the United States (known as “gray market lighters”), which

BIC claimed were intended solely for overseas distribution and did not contain feder-

ally mandated enhanced child-resistant technology. BIC ultimately settled with the

various Defendants, and this Court entered stipulated permanent injunction orders

closing out BIC’s complaint. Chicago Import, however, still maintains a cross-claim

against Guru, Choice Trading International, and Choice Trading, and has brought a

third-party claim against another related entity, CTIL, which Chicago Import alleges

is related to the cross-claim Defendants. The cross-claim and third-party complaint

alleges that Chicago Import purchased the offending lighters from Guru and the com-

panies, and seeks redress from them under various state-law theories, including in-

demnification from being forced to defend against BIC’s complaint. The various cross-

claim Defendants and third-party Defendant now move to dismiss the operative sec-

ond amended cross-claim and third-party complaint. [242]; [244]; [248]; [249]; [250].

For the reasons explained below, this Court denies their motions.

   I.      Background

           A.    The Parties

        Cross-Plaintiff/Third-Party Plaintiff Chicago Import is an Illinois corporation

that maintains its principal place of business in Chicago, Illinois. [238] at ¶ 1.




                                           2
      Cross-claim Defendant Gurpreet Singh Taneja (hereinafter Guru) is a New

Jersey citizen. Id. at ¶ 2. At the start of this litigation, Cross-claim Defendant Choice

Trading International was a New Jersey limited liability company of which Guru was

the sole member. Id. at ¶ 3. Guru voluntarily dissolved Choice Trading International

during the pendency of this case. Id. Cross-claim Defendant Choice Trading is a New

Jersey limited liability company with its principal place of business in Guttenberg,

New Jersey. Id. at ¶ 4. Guru and his wife are Choice Trading’s only members, and

the couple lives in Fort Lee, New Jersey. Id.

      Third-party Defendant CTIL is a New Jersey limited liability company with

its principal place of business in Guttenberg, New Jersey. Id. at ¶ 5. Guru is the sole

member of CTIL. Id.

          B.     The Underlying Complaint and Procedural History

      In 2018, BIC sued Chicago Import, Guru, Choice Trading, and Choice Trading

International, among others. [1]. As alleged in its fourth amended complaint, BIC

manufactures disposable lighters; in the United States, they sell only non-refillable

pocket lighters with enhanced child-resistant technology as required by federal law.

[167] at ¶ 46. BIC owns and uses various trademarks and source-identifying product

configurations to indicate the origin of its lighters. Id. at ¶ 38.

      BIC alleged that in May and August 2017, and September 2018, Choice Trad-

ing and Choice Trading International (the Choice Defendants), entities directed and

controlled by Guru, unlawfully sold and shipped BIC-branded lighters that were nei-

ther manufactured nor intended for distribution in the United States (gray market




                                            3
lighters) to Chicago Import. Id. at ¶¶ 1, 61. According to BIC, Chicago Import then

sold the gray market lighters to a variety of wholesalers, distributors, and retailers

in Illinois and other states. Id. at ¶ 62. These actions, BIC alleged, violated the

Lanham Act and other federal laws. Id. at ¶ 75. In July and September 2020, BIC

settled its claims against Guru, the Choice Defendants, and Chicago Import, and this

Court subsequently dismissed Plaintiffs’ claims with prejudice upon entering stipu-

lated permanent injunction orders. [219]; [220]; [221].

      In January 2019, before BIC’s complaint had settled, Chicago Import filed a

cross-claim against Guru and the Choice Defendants. [35]. With leave of Court, Chi-

cago Import amended its cross-claim in July 2019, [116], and the cross-claim Defend-

ants moved to dismiss this amended cross-claim, [120]; [122]; [124]. Then, again with

leave of Court, in December 2020, Chicago Import filed a second amended cross-claim

against the cross-claim Defendants and a third-party complaint against CTIL, LLC.

[238]. This Court, accordingly, denied the cross-claim Defendants’ original motions

to dismiss. [237].

          C.    The Second Amended Cross-Claim and Third-Party Com-
                plaint

      In its second amended cross-claim and third-party complaint, Chicago Import

brings claims for: (1) indemnification under the Uniform Commercial Code (UCC)

against the Choice Defendants (Count I); (2) breach of implied warranty under the

UCC against the Choice Defendants (Count II); (3) breach of warranty of fitness for

a particular purpose under the UCC against the Choice Defendants (Count III); (4)

“alter ego/piercing the corporate veil” against Guru, Choice Trading, and CTIL (Count



                                          4
IV); (5) successor liability against CTIL (Count V); (6) unjust enrichment against the

Choice Defendants and CTIL (Count VI); and (7) “Liability of Guru . . . , Choice Trad-

ing . . . , and CTIL for the Dissolution of Choice Trading International” (Count VII).

[238].

         The various cross-claim Defendants and third-party Defendant now move to

dismiss the claims against them. Guru moves to dismiss the counts against him pur-

suant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6). [242]; [248].

The Choice Defendants move to dismiss the counts against them under Rules 12(b)(1)

and 12(b)(6). [244]; [249]. And CTIL moves to dismiss the counts against it pursuant

to Rules 12(b)(2) and 12(b)(6). [250]. Chicago Import opposes each motion.

   II.      Legal Standards

         Rule 12(b)(1) allows a defendant to raise a defense that the Court lacks subject

matter jurisdiction. Bazile v. Fin. Sys. of Green Bay, Inc., 983 F.3d 274, 279 (7th Cir.

2020). Under Rule 12(b)(1), this Court must construe Plaintiff’s complaint in the light

most favorable to Plaintiff, accept as true all well-pleaded facts, and draw reasonable

inferences in its favor. Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015); Long v.

Shorebank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999). Courts evaluating

Rule 12(b)(1) motions may look beyond the complaint to consider whatever evidence

has been submitted on the issue to determine whether subject matter jurisdiction

exists. Silha, 807 F.3d at 173 (noting that a court “may look beyond the pleadings

and view any evidence submitted” when reviewing a challenge that there is in fact no

subject matter jurisdiction, even if the pleadings are formally sufficient).




                                             5
      A motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2) tests

whether this Court has the “power to bring a person into its adjudicative process.” N.

Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th Cir. 2014) (quotation omitted).

The plaintiff need not allege facts concerning personal jurisdiction in his or her com-

plaint, but “once the defendant moves to dismiss the complaint under Federal Rule

of Civil Procedure 12(b)(2) for lack of personal jurisdiction, the plaintiff bears the

burden of demonstrating the existence of jurisdiction.” Curry v. Revolution Labs.,

LLC, 949 F.3d 385, 392 (7th Cir. 2020) (quoting Purdue Research Found. v. Sanofi-

Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003)). When a court rules on a Rule

12(b)(2) motion based upon written submissions without holding an evidentiary hear-

ing, the plaintiff need only establish a prima facie case of personal jurisdiction. Id.

at 392–93; GCIU-Employer Ret. Fund v. Goldfarb Corp., 565 F.3d 1018, 1023 (7th

Cir. 2009).

      Under Rule 12(b)(6), this Court must construe the complaint in the light most

favorable to Plaintiff, accept as true all well-pleaded facts, and draw reasonable in-

ferences in its favor. Taha v. Int’l Bhd. of Teamsters, Local 781, 947 F.3d 464, 469

(7th Cir. 2020). The Court need not, however, accept as true statements of law or

conclusory factual allegations. Divane v. Nw. Univ., 953 F.3d 980, 987 (7th Cir. 2020).

Rule 12(b)(6) limits this Court’s consideration to allegations set forth in the complaint

itself, documents attached to the complaint, documents central to the complaint and

referred to in it, and information properly subject to judicial notice. O’Brien v. Village

of Lincolnshire, 955 F.3d 616, 621 (7th Cir. 2020).




                                            6
   III.     Analysis

       The cross-claim Defendants and third-party Defendant advance various argu-

ments in support of dismissal. This Court addresses their jurisdictional arguments

under Rules 12(b)(1) and 12(b)(2) before turning to their arguments under Rule

12(b)(6).

            A.    Subject Matter Jurisdiction

       In their opening motions, Guru and the Choice Defendants argued that Counts

I–IV, VI, and VII should be dismissed as “not ripe for adjudication.” [248] at 5–7;

[249] at 5–6.    In their reply briefs, they appear to have amended that argument to

encompass Counts I and VI only. [260] at 2; [262] at 2. Defendants’ ripeness argu-

ment, however, focuses upon the notion that courts typically postpone indemnifica-

tion decisions until after they establish underlying liability, [248] at 5–7; [249] at 5–

7; [260] at 2; [262] at 2, and only Count I of the cross-claim seeks indemnification, see

[238] at Count I (indemnification). Thus, Defendants ostensibly direct their jurisdic-

tional arguments only to Count I.

       Under Illinois’ version of the Uniform Commercial Code (UCC), a seller who is

a merchant regularly dealing in goods “warrants that the goods shall be delivered

free of the rightful claim of any third person by way of infringement or the like.” 810

Ill. Comp. Stat. Ann. 5/2-312(3). In other words, Section 2-312(3) of the Illinois UCC

entitles the buyer of an infringing good (here, Chicago Import) to indemnification

from the seller (Guru and the Choice Defendants) for any “rightful claims” by a third

party (BIC) for infringement.




                                           7
      Seizing on the phrase “rightful claim,” Defendants argue that the “underlying

liability for trademark infringement . . . never will be . . . fully adjudicated” because

their settlement with the original Plaintiff, BIC, did not contain admissions of liabil-

ity. [260] at 2; see also [262] at 2. This argument assumes that the phrase “rightful

claim” means a meritorious or prevailing claim. Neither Illinois courts nor the Sev-

enth Circuit has interpreted the phrase “rightful claim”; those courts that have done

so, however, have not adopted Defendants’ interpretation. Indeed, the few courts that

have interpreted identical UCC provisions have found that the meaning of “rightful

claim” falls “somewhere between purely frivolous claims, at one end, and claims

where liability has been proven, at the other.” 84 Lumber Co. v. MRK Techs., Ltd.,

145 F. Supp. 2d 675, 680 (W.D. Pa. 2001); see also Phoenix Sols., Inc. v. Sony Elecs.,

Inc., 637 F. Supp. 2d 683, 696 (N.D. Cal. 2009) (observing that the California court of

appeals determined that the phrase covers “a broad scope of infringement claims . . .

not limited to claims that ultimately will prove successful in litigation” and “except[s]

only frivolous claims that are completely devoid of merit”) (quoting Pac. Sunwear of

Cal., Inc. v. Olaes Enters., Inc., 84 Cal. Rptr. 3d 182, 193 (Cal. Ct. App. 2008)); EZ

Tag Corp. v. Casio Am., Inc., 861 F. Supp. 2d 181, 184 (S.D.N.Y. 2012) (noting that

“a claim of infringement must have some merit beyond being ‘nonfrivolous’ for Rule

11 purposes”).

      In the absence of controlling precedent, this Court adopts a plain language

construction of the operative phrase, and consistent with the available persuasive

authority, finds that the phrase “rightful claim” under the Illinois UCC does not




                                           8
require an admission or adjudication of liability, as Defendants contend. And further,

since the issue of “rightfulness” requires resolution of fact issues not well-suited for a

motion to dismiss, this Court denies Defendants’ Rule 12(b)(1) motions to dismiss

Count I. See, e.g., Creation Supply, Inc. v. Alpha Art Materials, Co., No. 3:13-CV-

01033-BR, 2013 WL 5729709, at *4 (D. Or. Oct. 21, 2013) (denying summary judg-

ment as to the “rightfulness” of a claim under the UCC).

          B.     Rule 12(b)(2) Personal Jurisdiction Arguments

                   1.      Guru

      Guru also moves pursuant to Rule 12(b)(2) to dismiss for lack of personal ju-

risdiction, arguing that this Court cannot exercise either general or personal jurisdic-

tion over him due to his purported lack of contact with the State of Illinois. [248] at

8–13. Chicago Import responds that Guru has waived any objection to personal ju-

risdiction because he already entered into a permanent injunction order in this Court,

and the order did not include an express reservation of his defense to personal juris-

diction. [255] at 9–10. This Court agrees that Guru’s entry into a permanent injunc-

tion order in this Court constitutes a waiver.

      To waive a personal jurisdiction defense, “a defendant must give a plaintiff a

reasonable expectation that it will defend the suit on the merits or must cause the

court to go to some effort that would be wasted if personal jurisdiction is later found

lacking.” Mobile Anesthesiologists Chicago, LLC v. Anesthesia Assocs. of Houston

Metroplex, P.A., 623 F.3d 440, 443 (7th Cir. 2010). As another court in this district

has observed, “it is hard to imagine conduct that more affirmatively signals a waiver




                                            9
of a personal jurisdiction defense than when a defendant voluntarily submits and

subjects itself to the equitable powers of the forum court.” Armoloy Corp. v. Indus.

Hard Chromium Co., No. 02 C 50071, 2002 WL 1284286, at *1 (N.D. Ill. June 5, 2002);

see also, e.g., Aeration Sols., Inc. v. Dickman, 85 F. App’x 772, 774 (Fed. Cir. 2004)

(holding that the district court abused its discretion by concluding that the defend-

ants did not waive personal jurisdiction by consenting to an injunction in the case);

Gus’s Franchisor, LLC v. Terrapin Rest. Partners, LLC, No. 2:20-CV-2372-JPM-CGC,

2020 WL 6878358, at *4 (W.D. Tenn. Nov. 23, 2020) (finding that the defendants

waived their personal jurisdiction arguments by consenting to the entry of a perma-

nent injunction).

       An exception to this general rule exists where a defendant enters into a stipu-

lated injunction order that expressly reserves his or her right to assert defenses. See,

e.g., LG Corp. v. Huang Xiaowen, No. 16-CV-1162 JLS (NLS), 2017 WL 2504949, at

*2 (S.D. Cal. June 8, 2017) (finding no waiver of personal jurisdiction where, although

the defendant had entered into a consent order at the outset of the case, he also “re-

served all of its defenses.”); cf. Thursday LLC v. Klhip Inc., No. 8:17-CV-1587-T-

36AEP, 2018 WL 4216389, at *5 (M.D. Fla. Sept. 5, 2018) (ruling that the defendants

waived their personal jurisdiction defense by entering into a preliminary injunction

order “without making or reserving any objection”). Guru did not make any such

reservation here. See [220]. This Court accordingly holds that Guru has waived any

personal jurisdiction defense and denies his motion to the extent based upon Rule

12(b)(2).




                                          10
                        2.        CTIL

          Third-party Defendant CTIL also moves to dismiss for lack of personal juris-

diction, arguing that it lacks the necessary contacts for this Court to exercise either

general or specific personal jurisdiction over it. [250] at 4–7. Chicago Import re-

sponds by arguing that CTIL constitutes a successor corporation and/or alter ego of

Choice Trading International, and, as a result, Choice Trading International’s juris-

dictional admissions, see [73] at ¶ 31, may be imputed to CTIL, [253] at 5–8.

          This Court agrees that Chicago Import has alleged sufficient facts to proceed

under a successor liability theory of personal jurisdiction against CTIL. In the “cor-

porate successor context, the successor corporation has chosen to stand in the shoes

of its predecessor and has chosen to accept the business expectations of those who

have dealt previously with that predecessor. Therefore, it can be expected to be haled

into the same courts as its predecessor.” Purdue Rsch. Found. v. Sanofi-Synthelabo,

S.A., 338 F.3d 773, 784 (7th Cir. 2003). The Illinois appellate court’s decision in

Hoppa v. Schermerhorn & Company is instructive here. 630 N.E.2d 1042 (Ill. App.

Ct. 1994). 1 There, the court recognized that successor liability exists under certain

limited circumstances, including when a company “is a mere continuation” of a prior

one. Id. at 1045. Applying that principle, the court held, a newly organized company

constituted a “continuation of” a dissolved predecessor company because the two com-

panies had the same controlling shareholders, conducted business from the same



1   The parties agree to apply forum law in determining successor liability. [253] at 7; [263] at 6–7.




                                                    11
address using the same telephone number, managed the same property, employed

the same staff, and maintained the same bank accounts. Id. at 1046.

      Chicago Import puts forth similar facts under a “mere continuation” theory of

successor liability. It points to the deposition of Guru, who testified that the business

of CTIL is no different than the business of Choice Trading International, [238] at

124, and that the two entities share the same customers, all of the same suppliers,

the same equipment, and the same place of business, id. Additionally, Guru is the

owner of CTIL, id. at 122, as he was of Choice Trading International, id. at 124. This

suffices to demonstrate a prima facie case of successor liability under Hoppa, and

thus, this Court appropriately imputes Choice Trading International’s admission of

personal jurisdiction to CTIL. See, e.g., Playboy Enterprises Int’l, Inc. v. Smartitan

(Singapore) PTE Ltd., 804 F. Supp. 2d 730, 736 (N.D. Ill. 2011) (holding that the

plaintiff established a prima facie case of personal jurisdiction where the record

demonstrated that the defendant was the successor of a dissolved corporation); Auto

Driveaway Franchise Sys., LLC v. Auto Driveaway Richmond, LLC, No. 18 CV 4971,

2019 WL 3302223, at *11 (N.D. Ill. July 23, 2019) (finding personal jurisdiction on a

successor liability theory where the successor provided similar services, shared some

of the same personnel, and the successor purchased some of the predecessor’s assets).

This Court denies CTIL’s motion to the extent based upon Rule 12(b)(2).




                                           12
          C.     Rule 12(b)(6) Arguments

                    1.     UCC Counts

      Guru and the Choice Defendants also seek dismissal of the UCC counts based

upon a lack of notice. [260] at 4–5; [262] at 4–5. Under the Illinois UCC, “if the claim

is one for infringement . . . and the buyer is sued as a result of such a breach he must

so notify the seller within a reasonable time after he receives notice of the litigation

or be barred from any remedy over for liability established by the litigation.” 810 Ill.

Comp. Stat. 5/2-607(b)(3). This notice provision serves “to encourage pre-suit settle-

ment negotiations” and “applies to all the various beneficiaries of an implied or ex-

press warranty in addition to the purchaser of the goods.” O’Connor v. Ford Motor

Co., 477 F. Supp. 3d 705, 715 (N.D. Ill. 2020) (first quoting In re McDonald’s French

Fries Litig., 503 F. Supp. 2d 953, 956 (N.D. Ill. 2007); then quoting Maldonado v.

Creative Woodworking Concepts, Inc., 694 N.E.2d 1021, 1025 (Ill. App. Ct. 1998)).

Illinois courts excuse the UCC’s notice requirement, however, when the seller “has

actual knowledge of the defect of the particular product.” Terrazzino v. Wal-Mart

Stores, Inc., 335 F. Supp. 3d 1074, 1086 (N.D. Ill. 2018) (quoting Connick v. Suzuki

Motor Co., 675 N.E.2d 584, 589 (Ill. 1996)).

      Relying upon the UCC notice provision, Guru and the Choice Defendants argue

that Chicago Import’s UCC-based claims all fail because Choice Import did not “de-

mand” defense and indemnification until October 2019, about one year after BIC orig-

inally filed suit against Chicago Import in November 2018 (at which time it had not

yet named other defendants). [248] at 7–8; [249] at 7–8; see also [1]. This argument




                                          13
ignores the cross-claim’s allegations that Guru bought the offending lighters in Du-

bai, knew or should have known that the lighters could not be sold in the United

States, deliberately mislabeled the lighters, and shipped them as “Gillette Fusion”

razors to avoid detection by customs. [238] at ¶¶ 133–48. These allegations more

than sufficiently allege Defendants’ actual knowledge that they were infringing BIC’s

marks, thus excusing Chicago Import from the UCC’s pre-suit notice provision. See

Connick, 675 N.E.2d at 590 (holding that notice is unnecessary where the seller is

“somehow apprised of the trouble with the particular product purchased by a partic-

ular buyer”); see also, e.g., Stella v. LVMH Perfumes & Cosms. USA, Inc., 564 F. Supp.

2d 833, 837 (N.D. Ill. 2008) (denying motion to dismiss for failure to provide pre-suit

notice where the complaint alleged that the seller had actual knowledge of the pres-

ence of lead in lipstick). This Court therefore denies Defendants’ motions to the ex-

tent based upon the UCC pre-suit notice provision.

                    2.     Count IV: Alter Ego Liability

      Guru and the Choice Defendants also seek dismissal of Count IV, a claim Chi-

cago Import labeled “Alter Ego/Piercing the Corporate Veil.” They argue that this

claim’s allegations fail to sufficiently state that Guru and the Choice Defendants con-

stitute alter egos of one another. [248] at 13; [249] at 8–12. Although Defendants

initially cited Illinois law to support their arguments, they appear to concede in their

reply that New Jersey law, as the state of the Choice Defendants’ incorporation, gov-

erns the alter ego analysis. Compare id. with [262] at 6–9; see also Wachovia Sec.,




                                          14
LLC v. Banco Panamericano, Inc., 674 F.3d 743, 751 (7th Cir. 2012) (federal courts

sitting in Illinois apply “the law of the state of incorporation for veil piercing claims”).

       New Jersey law allows courts to pierce the corporate veil to make a corpora-

tion’s principals and their personal assets liable for the corporations’ debts, or alter-

natively, to make the corporation’s debts available to satisfy the debts of a corporate

insider. Hunt Const. Grp., Inc. v. Farina, No. CIV. 11-4933 FSH PS, 2012 WL 72286,

at *3 (D.N.J. Jan. 10, 2012). Under New Jersey law, courts allow veil piercing when

two elements exist: “[1] a unity of interest and ownership that the separate personal-

ities of the corporation and the individual no longer exist, and [2] the circumstances

must indicate that adherence to the fiction of a separate corporate existence would

sanction a fraud or promote injustice.” Hunter v. Better Speech & Feeding Ctr., Inc.,

No. 18-CV-10556 (RMB/JS), 2021 WL 62603, at *2 (D.N.J. Jan. 7, 2021); see also Uni-

maven, Inc. v. Tex. TR, LLC, No. CV1712008SDWLDW, 2020 WL 5406162, at *9

(D.N.J. Sept. 8, 2020). Courts evaluate a number of factors in assessing the first

element, including: (1) gross undercapitalization; (2) the failure to observe corporate

formalities; (3) the non-payment of dividends; (4) the insolvency of the debtor corpo-

ration at the time; (5) siphoning of funds of the corporation by the dominant stock-

holder; (6) non-function of other officers or directors; (7) the absence of corporate rec-

ords; and (8) the fact that the corporation is merely a façade of the operations of the

dominant stockholder or stockholders. Craig v. Lake Asbestos of Quebec, Ltd., 843

F.2d 145, 150 (3d Cir. 1988) (applying New Jersey law); Toll JM EB Residential Urb.

Renewal LLC v. Tocci Residential, LLC, No. CV 16-5422 (PGS), 2020 WL 2571980, at




                                            15
*5 (D.N.J. May 21, 2020). As to the second element, the plaintiff need not establish

actual fraud, but rather the “less rigid standard of fraud, injustice, or the like.” Toll

JM, 2020 WL 2571980, at *5 (internal quotation marks omitted).

       Under these standards, Chicago Import has plausibly pled its alter ego claim.

As to the first element, Chicago Import has alleged a number of facts, including that:

(1) Guru owns or has owned both Choice Defendants, has operated them as sole pro-

prietorships, and exercises or has exercised complete discretion and control over

them; (2) Guru has failed to maintain the two Choice Defendants as separate entities

and to observe corporate formalities; (3) neither company ever had an operating

agreement; (4) the companies shared common space and equipment, and Guru used

his cell phone for both his personal business and the businesses of the companies; and

(4) upon information and belief, Guru has intentionally undercapitalized the compa-

nies and has commingled the assets of the companies. [238] at ¶¶ 31–33, 42, 51, 54–

55, 71–72. Based upon these allegations, this Court finds it plausible that there ex-

ists a unity of ownership and identity among Guru and the Choice Defendants. Chi-

cago Import thus satisfies the first element of alter ego liability under New Jersey

law.

       As to the second element, Chicago Import asserts that, at the time of the dis-

solution, Guru knew of BIC’s infringement claims and knew that Choice Trading In-

ternational “was listed as the seller on invoices to Chicago Import evidencing the sale

of illegal Gray Market Lighters,” and alleges that Guru deliberately dissolved Choice

Trading International and stripped it of its assets to escape liability. Id. at ¶¶ 78, 80.




                                           16
These allegations plausibly suggest that adhering to the default rule of separate cor-

porate existence would be unjust, satisfying the second element of alter ego liability

under New Jersey law. This Court therefore denies Defendants’ motion to dismiss

Count IV.

                    3.     Count V: Successor Liability

      CTIL moves to dismiss Chicago Import’s claim for successor liability in Count

V, arguing that because Chicago Import has not alleged that CTIL purchased the

assets of Chicago Trading International, CTIL may not be deemed its successor. [263]

at 6–7. But, as discussed above, Illinois law does not require an asset purchase to

find successor liability. Instead, Illinois courts can find the existence of a successor

corporation if that entity is a mere continuation of a prior entity, and that test focuses

upon “a common identity of officers, directors, and stock between” the two corpora-

tions. Jetstream of Houston, Inc. v. Aqua Pro Inc., No. 08-CV-7380, 2010 WL 669458,

at *7 (N.D. Ill. Feb. 22, 2010) (quoting Vernon v. Schuster, 688 N.E.2d 1172, 1176 (Ill.

1997)); see also Hoppa, 630 N.E.2d at 1045, 1046. For the same reasons explained

above, this Court finds that Chicago Import has plausibly pled that CTIL constitutes

a successor corporation of Chicago Trading International and thus denies CTIL’s mo-

tion to dismiss Count V.

                    4.     Count VII: Liability for Dissolution

      Finally, all of the cross-claim and third-party Defendants move to dismiss Chi-

cago Import’s claim in Count VII for “Liability of Guru Taneja, Choice Trading, LLC,

and CTIL for the Dissolution of Choice Trading International.” In this count, Chicago




                                           17
Import faults the various Defendants for violating New Jersey statutory provisions

stating that in “winding up its activities, a limited liability company shall apply its

assets to discharge its obligations to creditors,” N.J. Stat. Ann. § 42:2C-56, and that

a “dissolved limited liability company may publish notice of its dissolution and re-

quest persons having claims against the company to present them in accordance with

the notice,” N.J. Stat. Ann. § 42:2C-51.

         Defendants argue that Chicago Import fails to allege that it is a “creditor” en-

titling it to notice of Chicago Trading International’s dissolution and debt pay-off.

[249] at 12; [260] at 9–10; [263] at 7. This argument lacks merit. Under the New

Jersey code, a “creditor” means “a person who has a claim,” and “claim” means a “right

to payment, whether or not the right is reduced to judgment, . . . legal, equitable,

secured, or unsecured.” N.J. Stat. Ann. § 25:2-21. As Chicago Import alleges, Guru

dissolved Choice Trading International during this litigation and after it sold gray

market lighters to Chicago Import. [238] at ¶¶ 74–75. Accordingly, Chicago Import

has plausibly pled that it had a “claim” and therefore is, by definition, a “creditor”

under the New Jersey Code. This Court denies Defendants’ motion to dismiss Count

VII. 2




2 This Court disregards CTIL’s argument, in an undeveloped footnote, that this Court should also
dismiss Counts I, II, and IV against it. See Harmon v. Gordon, 712 F.3d 1044, 1053 (7th Cir. 2013)
(“We have often said that a party can waive an argument by presenting it only in an undeveloped foot-
note”). Although CTIL also includes Count VII in that footnote, it did more fulsomely address that
count in its reply brief, and thus, this Court considers that count on its merits.



                                                18
   IV.    Conclusion

      For the reasons explained above, this Court denies Defendants’ motions to dis-

miss [242]; [244]; [248]; [249]; [250]. This Court also denies Chicago Import’s motion

to compel [266], as many of the parties’ arguments concerned whether Chicago Im-

port’s document requests were responsive and proportional to the needs of the case,

given that the parties had not yet had the benefit of this Court’s ruling on Defendants’

motions to dismiss. Now that the parties have this Court’s ruling, they shall meet

and confer and work cooperatively on the remaining discovery. This Court sets a new

fact discovery deadline of September 20, 2021. The parties shall file a status report

by September 6, 2021, advising this Court of their progress, whether they require

expert discovery, and whether any party intends to file a dispositive motion.

Dated: May 19, 2021

                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge




                                          19
